Exhibit 10.2

 

Execution Copy

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR
SALE OR SOLD UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO OR AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS NOTE
DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT
OR REDEMPTION HEREOF.  ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.  NOTWITHSTANDING THE
FOREGOING BUT SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS, THIS NOTE (I) MAY BE PLEDGED OR
HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY THIS NOTE AND (II) MAY BE TRANSFERRED OR ASSIGNED TO AN AFFILIATE OF THE
HOLDER HEREOF.

 

APPLIED DIGITAL SOLUTIONS, INC.

 

SENIOR SECURED NOTE

 

New York, New York

 

$12,000,000.00

Issue Date:  December 29, 2005

 

 

 

FOR VALUE RECEIVED, APPLIED DIGITAL SOLUTIONS, INC., a Missouri corporation (the
“Company”), hereby promises to pay to the order of SATELLITE SENIOR INCOME FUND,
LLC or its permitted successors or assigns (the “Holder”) the sum of TWELVE
MILLION AND 00/100 DOLLARS ($12,000,000.00) in same day funds, on or before
June 28, 2007 (the “Maturity Date”), in accordance with the terms and conditions
of this Senior Secured Note (this “Note”).

 

The Company has issued this Note pursuant to a Note Purchase Agreement, dated as
of December 28, 2005 (the “Note Purchase Agreement”).  The notes issued by the
Company pursuant to the Note Purchase Agreement, including this Note, are
collectively referred to herein as the “Notes”.

 

The Company’s obligations under the Notes, including without limitation its
obligation to make payments of principal thereof and interest thereon, are
secured pursuant to the terms of a Security Agreement, dated as of December 28,
2005 (the “Security Agreement”), and a Pledge Agreement, dated as of
December 28, 2005 (the “Pledge Agreement” and, together with the Security
Agreement, the “Security Documents”).

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS.

 

The following terms shall apply to this Note:

 

“Asset Sale” means a sale, transfer or exchange, in one or more related
transactions, by the Company or any of its Subsidiaries of any of their assets
or properties that have, in the aggregate, a Fair Market Value after taxes of
$500,000 or more.

 

“Applicable Interest Rate” means the following annual rates:

 

From the Issue Date through and including August 28, 2006

 

12.00

%

August 29, 2006 through and including September 28, 2006

 

13.00

%

September 29, 2006 through and including October 28, 2006

 

14.00

%

October 29, 2006 through and including November 28, 2006

 

15.00

%

November 29, 2006 through and including December 28, 2006

 

16.00

%

December 29, 2006 through and including January 28, 2007

 

17.00

%

January 29, 2007 through and including February 28, 2007

 

18.00

%

March 1, 2007 through and including March 28, 2007

 

19.00

%

March 29, 2007 through and including April 28, 2007

 

20.00

%

April 29, 2007 through and including May 28, 2007

 

21.00

%

May 29, 2007 through and including June 28, 2007

 

22.00

%

 

The foregoing annual interest rates rate shall, in each case, be computed on the
basis of a 360-day year and calculated using the actual number of days elapsed
since the Issue Date or the date on which Interest was most recently paid, as
the case may be, and compounded monthly.

 

“Change of Control” means, with respect to a Person, the existence or occurrence
of any of the following: (i) the effectuation of a transaction or series of
transactions in which more than fifty percent (50%) of the voting power of such
Person is disposed of; (ii) the consolidation, merger or other business
combination of such Person with or into any other entity, immediately following
which the prior stockholders of such Person fail to own, directly or indirectly,
at least fifty percent (50%) of the surviving entity; (iii) a transaction or
series of transactions in which any Person or group acquires more than fifty
percent (50%) of the voting equity of such Person; (iv) in the case of the
Company, the Continuing Directors do not at any time constitute at least a
majority of the Board of Directors, (v) in the case of any Person other than the
Company, the directors, managers, general partners or similar governing parties
of such Person as of the date hereof cease to constitute a majority of the
directors, managers, general partners or similar governing parties of such
Person, or (vi) such Person entering into one or more definitive agreements
which contemplate transactions that, if consummated, would result in the
occurrence of any of the events described in the foregoing clauses (i) – (v).

 

--------------------------------------------------------------------------------


 

“Continuing Director” means at any date a member of the Board of Directors
(i) who was a member of such board on the date of the Note Purchase Agreement or
(ii) who was nominated or elected by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board of Directors was recommended or endorsed by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or such lesser number comprising a majority of a
nominating committee if authority for such nominations or elections has been
delegated to a nominating committee whose authority and composition have been
approved by at least a majority of the directors who were Continuing Directors
at the time such committee was formed.

 

“Default Interest Rate” means the lower of (i) the Applicable Interest Rate then
in effect plus five percent (5.0%) and (ii) the maximum rate permitted by
applicable law or by the applicable rules or regulations of any Governmental
Authority.

 

“Excluded Securities” means (A) shares of Common Stock (or the common stock of
any of the Subsidiaries) issuable or issued to (x) employees or directors of the
Company or any of the Subsidiaries from time to time either directly or upon the
exercise of options, in such case granted or to be granted in the discretion of
the Company’s or such Subsidiary’s board of directors (or similar governing
body) as an inducement to join the Company or such Subsidiary or pursuant to one
or more stock option plans, restricted stock plans or stock purchase plans in
effect as of the Execution Date or adopted after the Execution Date by the
Company’s or such Subsidiary’s board of directors (or similar governing body) or
by the Company’s or such Subsidiary’s shareholders, (y) vendors, service
providers or consultants, either directly or pursuant to options or warrants to
purchase Common Stock that are outstanding on the Execution Date or issued
thereafter, provided such issuances are approved by the Company’s or such
Subsidiary’s board of directors (or similar governing body) or by the Company’s
or such Subsidiary’s shareholders, or (z) third parties, either directly or
pursuant to options or warrants to purchase Common Stock, in connection with the
settlement of a bona fide litigation or dispute approved by the Company’s or
such Subsidiary’s board of directors (or similar governing body); (B) shares of
Common Stock issued in connection with any stock split, stock dividend or
recapitalization of the Company or any of the Subsidiaries; (C) shares of Common
Stock issued as consideration for the acquisition by the Company or any of the
Subsidiaries of any corporation or other entity occurring after the Execution
Date; (D) shares of Common Stock issued under any convertible securities or
other obligations of the Company that are outstanding on the Execution Date and
disclosed on Schedule 3.5 to the Note Purchase Agreement; (E) shares issued to
Persons with whom the Company or any of its Subsidiaries is entering into a
joint venture, strategic alliance or other commercial relationship in connection
with the operation of the Company’s or such Subsidiary’s business and not in
connection with a transaction the primary purpose of which is to raise equity
capital; and (F) shares issued to a subsidiary of the Company pursuant to a
share exchange, provided that the Company shall, at its sole cost and expense,
(i) pledge all of the shares received in such exchange to the Collateral Agent
(as defined in the Pledge Agreement) pursuant to the Pledge Agreement, and
(ii) if such subsidiary is not a Pledged Subsidiary, then prior to such
issuance, the Company shall pledge all of its current and future equity
interests in such subsidiary to the Collateral Agent pursuant to the Pledge
Agreement.

 

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to any Asset Sale, the price that would
be negotiated in an arm’s-length transaction for cash between a willing seller
and a willing and able buyer, neither of which is under any compulsion to
complete the transaction, as such price is determined in good faith by the
independent members of the board of directors or other similar governing body of
the selling Person.

 

“Issue Date” has the meaning set forth on the cover page of this Note.

 

“Liquidation Event” means (x) the institution of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to the Company or any Pledged
Subsidiary or to its or their creditors, as such, or to its or their assets, or
(y) the dissolution or other winding up of the Company or any Pledged
Subsidiary, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy proceedings, or (z) any assignment for the benefit of
creditors or any marshalling of the material assets or material liabilities of
the Company or any Pledged Subsidiary.

 

“Mandatory Redemption Event” means each of the following:

 

(i)                                     the Company defaults in the payment when
due of any principal of, or premium, if any, on this Note or the Company
defaults in the payment when due of any interest on this Note and such default
continues for a period three (3) Business Days after written notice thereof from
the Holder;

 

(ii)                                  the Company breaches or provides notice of
its intent to breach, any covenant or other term or condition of this Note or
any other Transaction Document, and such breach continues for a period of ten
(10) Business Days following written notice thereof from the Holder;

 

(iii)                               any material representation or warranty made
by the Company  in this Note or any other Transaction Document was inaccurate or
misleading in any material respect as of the date such representation or
warranty was made.

 

(iv)                              the occurrence of a VeriChip Event or, prior
to the occurrence of a VeriChip Event, VeriChip Corporation consummates an
unregistered offering of its debt or equity securities (such offering, a
“VeriChip Private Placement”);

 

(v)                                 the consummation of a Subsequent Placement;

 

(vi)                              the consummation of an Asset Sale;

 

(vii)                           the occurrence of a Change of Control of the
Company;

 

(viii)                        a default under any mortgage, guarantee, indenture
or instrument of the Company or any of the Pledged Subsidiaries under which
there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company or any of the Pledged
Subsidiaries (or the payment of which is guaranteed

 

--------------------------------------------------------------------------------


 

by the Company or any of the Pledged Subsidiaries) (in each case, other than
this Note and the other Transaction Documents) and such default could reasonably
be expected to have a Material Adverse Effect, provided that such default (A) is
not cured within any applicable grace periods or (B) results in the acceleration
of the maturity of any Indebtedness;

 

(ix)                                the Company or any of the Pledged
Subsidiaries breaches or provides notice of its intent to breach, any of their
material agreements (other than this Note, the other Transaction Documents, and
the agreements described in clause (viii) of this definition), and such breach
could reasonably be expected to have a Material Adverse Effect; or

 

(x)                                   a Liquidation Event occurs or is publicly
announced.

 

“Mandatory Redemption Price” has the meaning given to it in Section 3(a) of this
Note.

 

“Maturity Date” has the meaning set forth in the preamble to this Agreement.

 

“Scheduled Interest Payment Date” means the first Business Day of January,
April, July and October of each year this Note remains outstanding.  The first
Scheduled Interest Payment Date shall be April 3, 2006.

 

“Subsequent Placement” means the issuance, sale or exchange by the Company or
any of the Subsidiaries of (1) any shares of common stock of the Company or any
of the Subsidiaries, (2) any other equity security of the Company or any of the
Subsidiaries, including, without limitation, shares of preferred stock, (3) any
other security of the Company or any of the Subsidiaries which by its terms is
convertible into or exchangeable or exercisable for any equity security of the
Company or any of the Subsidiaries, or (4) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such security described in the
foregoing clauses (1) through (3); provided, however, that the term “Subsequent
Placement” shall not include the issuance, sale or exchange by the Company or
any of the Subsidiaries of any Excluded Security.

 

All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein” and
“hereunder” and words of similar import referring to this Note refer to this
Note as a whole and not to any particular provision of this Note. Any
capitalized term used but not defined herein has the meaning specified in the
Note Purchase Agreement.

 

2.                                       PAYMENT OF PRINCIPAL AND INTEREST.

 

(a)                                  Principal.  The Company shall pay the
unpaid principal amount of this Note as and when required under this Note,
provided that the remaining unpaid principal amount of this Note shall be due
and payable in full on the Maturity Date.  Any principal (or premium thereon)
that is not paid when due shall bear interest until paid at the Default Interest
Rate.

 

--------------------------------------------------------------------------------


 

(b)                                 Interest. This Note shall bear interest on
the unpaid principal amount hereof (“Interest”) at the Applicable Interest Rate.
The Company shall pay all accrued and unpaid Interest (i) on each Scheduled
Interest Payment Date, (ii) on the Maturity Date and (iii) on any date on which
the any principal amount of this Note is paid (each of (i), (ii) and (iii) being
referred to herein as an “Interest Payment Date”).  Any Interest that is not
paid within three (3) Business Days of the applicable Interest Payment Date
shall bear interest until paid at the Default Interest Rate.

 

(c)                                  Payment Method.  The Company shall make all
payments of principal and Interest in cash by wire transfer of immediately
available funds to the Holder’s account pursuant to the Holder’s written wiring
instructions.

 

(d)                                 Cancellation of Note upon Repayment.  In the
event that the Company repays the entire unpaid principal amount of this Note,
and pays to the Holder all Interest accrued thereon and all other amounts due in
connection therewith, the Holder shall return this Note to the Company for
cancellation.

 

3.                                       REDEMPTIONS.

 

(a)                                  Mandatory Redemption.  In the event that a
Mandatory Redemption Event occurs, the Holder shall have the right, upon written
notice to the Company (a “Mandatory Redemption Notice”), to have all or any
portion of the unpaid principal amount of this Note, plus all accrued and unpaid
Interest thereon, redeemed by the Company at the Mandatory Redemption Price (as
hereinafter defined).  The Mandatory Redemption Notice shall specify the amount
of principal and Interest to be redeemed.  The term “Mandatory Redemption Price”
means, with respect to a redemption being effected pursuant to this
Section 3(a), an amount equal to the sum of (a) 104% of the principal being
redeemed plus (b) all accrued and unpaid Interest thereon.  The Company shall
pay the Mandatory Redemption Price to the Holder on or prior to the date that is
two (2) Business Days after the date on which the Mandatory Redemption Notice is
delivered to the Company.  Notwithstanding the foregoing, the aggregate amount
that may be redeemed under this Section 3(a) by the Holder and the other holders
of the Notes in connection with (i) a VeriChip Event shall not exceed the
greater of (x) the net proceeds payable to the Company in connection with such
VeriChip Event and (y) $6,845,000, (ii) a VeriChip Private Placement shall not
exceed the net proceeds payable to the Company in connection with such offering,
(iii) an Asset Sale shall not exceed the net proceeds payable to the Company in
connection with such sale, and (iv) a Subsequent Placement shall not exceed the
net proceeds payable to the Company in connection with such offering; provided
that all such redemptions shall be made ratably to the holders of the Notes
requesting redemption in proportion to the amounts then outstanding under their
respective Notes or in such other manner as such holders may agree. 

 

(b)                                 Optional Redemption.  The Company shall have
the right, upon written notice to the Holder (an “Optional Redemption Notice”),
to redeem all or any portion of the unpaid principal amount of this Note, plus
all accrued and unpaid Interest thereon, at the Optional Redemption Price (as
hereinafter defined); provided that the Company shall also redeem the same
percentage of all of the other outstanding Notes in accordance with the optional
redemption provisions thereof.  The Optional Redemption Notice shall specify the
amount of principal and Interest to be redeemed by the Company.  The term
“Optional Redemption Price” means, with respect to a

 

--------------------------------------------------------------------------------


 

redemption being effected pursuant to this Section 3(b), an amount equal to the
sum of (a) 104% of the principal being redeemed plus (b) all accrued and unpaid
Interest thereon.  The Company shall pay the Optional Redemption Price to the
Holder on or prior to the date that is two (2) Business Days after the date on
which the Optional Redemption Notice is delivered to the Company.  Except as
specifically provided by the terms of this Section 3(b), the Company shall not
have the right to prepay any principal of this Note.

 

4.                                       MISCELLANEOUS.

 

(a)                                  Failure to Exercise Rights not Waiver.  No
failure or delay on the part of the Holder in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude any other or
further exercise thereof.  All rights and remedies of the Holder hereunder are
cumulative and not exclusive of any rights or remedies otherwise available.

 

(b)                                 Notices.  Any notice, demand or request
required or permitted to be given by the Company or the Holder pursuant to the
terms of this Note shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day and
(ii) on the next Business Day after timely delivery to an overnight courier,
addressed as follows:

 

Applied Digital Solutions, Inc.
1690 S. Congress Avenue, Suite 200
Delray, FL 33445
Attn:      Scott R. Silverman

Tel:              561-805-8000

Fax:             561-805-0002

 

with a copy to:

 

Holland & Knight LLP

701 Brickell Avenue, Suite 3000

Miami, Florida 33131

Attn:      Harvey A. Goldman, Esq.

Tel:              305-374-8500

Fax:             305-789-7799

 

and if to the Holder, at such address as the Holder shall have furnished the
Company in writing.

 

(c)                                  Amendments.  No amendment, modification or
other change to, or waiver of any provision of, this Note may be made unless
such amendment, modification or change is set forth in writing and is signed by
the Company and the Holder.

 

(d)                                 Transfer of Note.  The Holder may sell,
transfer or otherwise dispose of all or any part of this Note (including without
limitation pursuant to a pledge) to any person or entity as

 

--------------------------------------------------------------------------------


 

long as such sale, transfer or disposition is in accordance with the provisions
of the Note Purchase Agreement.  From and after the date of any such sale,
transfer or disposition, the transferee hereof shall be deemed to be the holder
of a Note in the principal amount acquired by such transferee, and the Company
shall, as promptly as practicable, issue and deliver to such transferee a new
Note identical in all respects to this Note, in the name of such transferee and,
if such transferee acquires less than the entire principal amount of this Note,
the Company shall contemporaneously issue to the Holder a new Note identical in
all respects to this Note, representing the outstanding balance of this Note. 
The Company shall be entitled to treat the original Holder as the holder of this
entire Note unless and until it receives written notice of the sale, transfer or
disposition hereof.

 

(e)                                  Lost or Stolen Note.  Upon receipt by the
Company of evidence of the loss, theft, destruction or mutilation of this Note,
and (in the case of loss, theft or destruction) of indemnity or security
reasonably satisfactory to the Company, and upon surrender and cancellation of
the Note, if mutilated, the Company shall execute and deliver to the Holder a
new Note identical in all respects to this Note.

 

(f)                                    Governing Law.  This Note shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within the State of
New York.

 

(g)                                 Successors and Assigns.  The terms and
conditions of this Note shall inure to the benefit of and be binding upon the
respective successors (whether by merger or otherwise) and permitted assigns of
the Company and the Holder. The Company may not assign its rights or obligations
under this Note except as specifically required or permitted pursuant to the
terms hereof.

 

(h)                                 Usury.  This Note is subject to the express
condition that at no time shall the Company be obligated or required to pay
interest hereunder at a rate which could subject the Holder to either civil or
criminal liability as a result of being in excess of the maximum interest rate
which the Company is permitted by applicable law to contract or agree to pay. 
If by the terms of this Note, the Company is at any time required or obligated
to pay interest hereunder at a rate in excess of such maximum rate, the rate of
interest under this Note shall be deemed to be immediately reduced to such
maximum rate and the interest payable shall be computed at such maximum rate and
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
this Note.

 

(i)                                     Note Purchase Agreement.  The terms of
this Note include those stated in the Note Purchase Agreement.  To the extent
any provision of this Note conflicts with the express provisions of the Note
Purchase Agreement, the provisions of the Note Purchase Agreement shall govern
and be controlling.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

By:

/s/ Michael Krawitz

 

 

Name: Michael Krawitz

 

Title: Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------

 